Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 29, 2020

                                      No. 04-20-00096-CR

                                         Ricky CANTU,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5992
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

       After we granted the State’s motion for extensions of time to file the brief, the State’s
brief was due on October 28, 2020. To date, the State has not filed its brief or another motion for
extension of time to file its brief.
         If the State wishes to file a brief in this appeal, we ORDER the State’s attorney to file
within TEN DAYS of the date of this order (1) the State’s brief, and (2) a reasonable explanation
for failing to timely file the brief. See TEX. R. APP. P. 38.6(d).
       If this court does not receive an adequate response from the State within ten days, this
appeal will be set for submission without a State’s brief.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court